995 So. 2d 635 (2008)
In re Tera Marie SIMS.
No. 2008-OB-2740.
Supreme Court of Louisiana.
November 24, 2008.

ORDER
Considering the Joint Petition for Transfer to Disability Inactive Status,
IT IS ORDERED that Tera Marie Sims, Louisiana Bar Roll number 21879, also known as Tera Sims Hotard, be and she hereby is transferred to disability inactive status pursuant to Supreme Court Rule XIX, § 22(B). Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
/s/ Chet D. Taylor
Justice, Supreme Court of Louisiana
*636